     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 1 of 6




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                            WACO DIVISION


JENNILYN SALINAS, et al.,

              Plaintiffs,                          Case No.:
                                                   6:21-cv-00162-ADA-JCM
       v.

NANCY PELOSI, et al.

              Defendants.



              OPPOSED MOTION TO STRIKE PLAINTIFFS’ SECOND
              AMENDED COMPLAINT AND BRIEF IN SUPPORT OF
            DEFENDANTS BRIAN KEMP AND BRAD RAFFENSPERGER


      Brian Kemp (the “Georgia Governor”) and Brad Raffensperger (the “Georgia

Secretary”) (collectively the “Georgia Defendants”), move to strike Plaintiffs’ Second

Amended Complaint, (Doc. 145), for the reasons shown in the following brief in

support.

                                 INTRODUCTION

      Plaintiffs filed their original complaint on February 22, 2021. (Doc. 1).

Plaintiffs then filed their First Amended Complaint on March 24, 2021. (Doc. 24).

Plaintiffs served their First Amended Complaint and summons upon the Georgia

Defendants, along with some other named defendants. (See docs. 91-100, 102-03,

105-06, 112, 115). On May 21, 2021, the Ohio Defendants moved to dismiss

Plaintiffs’ First Amended Complaint against them, and, on May 27, 2021, the
     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 2 of 6




Georgia Defendants moved to dismiss Plaintiffs’ First Amended Complaint against

them. (Docs. 88, 113). On June 10, 2021, Plaintiffs filed a Second Amended

Complaint, and therein stated the following: “Plaintiffs’ Original Complaint was

never served but only the First Amended Complaint. Therefore, Plaintiffs file this

Second Amended Complaint Class Action Complaint and Application for Injunctive

relief . . . as a matter of course pursuant to Fed. R. Civ. P. 15(b)[.]” (Doc. 145 at 1 n.

2). Plaintiffs thus acknowledge that they did not seek leave from the Court or

consent from the parties to file their Second Amended Complaint.

       Pursuant to Local Rule CV-7(i), undersigned counsel conferred with opposing

counsel as to his position of the filing of the Second Amended Complaint in violation

of Rule 15 and the filing of this motion. Opposing Counsel opposes the filing of this

motion.

                ARGUMENT AND CITATION TO AUTHORITIES

       Plaintiffs failed to either obtain the consent of the parties or move for and

obtain leave from the Court to file their Second Amended Complaint, and therefore,

it should be stricken. Plaintiffs appear to believe that because they did not serve

their original complaint, they did not need consent from the parties or leave from

the Court to amend their complaint a second time. (Doc. 145 at 1 n. 2). This belief

is mistaken, however.

       Federal Rule of Civil Procedure 15 provides, in relevant part, the following:

       (a) Amendments Before Trial.

              (1)    Amending as a Matter of Course. A party may amend its
                     pleading once as a matter of course within:

                                             2
     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 3 of 6




                    (A)    21 days after serving it, or

                    (B)    if the pleading is one to which a responsive
                           pleading is required, 21 days after service of a
                           responsive pleading or 21 days after service of a
                           motion under Rule 12(b), (e), or (f), whichever is
                           earlier.

             (2)    Other Amendments. In all other cases, a party may amend
                    its pleading only with the opposing party’s written
                    consent or the court’s leave. The court should freely give
                    leave when justice so requires.

Fed. R. Civ. P. 15(a)(1)-(2) (emphasis added).

      According to the plain language of Rule 15(a), a party is only allowed to

amend their complaint once as a matter of course without obtaining leave of the

Court or consent from the parties. Fed. R. Civ. P. 15(a)(1)-(2). Because Plaintiffs

have already amended their original complaint, (see docs. 1 and 24), they were

required to obtain the consent of the parties or leave from this Court to file their

Second Amended complaint. Id.; See also, Calhoun v. City of Houston Police

Department, et al., ___ F. App’x. ___, Case No. 20-20311, Slip Op. at 10 (5th Cir.

April 8, 2021) (unpublished) (concluding that, because plaintiffs had already

amended their complaint and there was no indication that the defendants would

consent to an amendment, the plaintiff was required to seek leave from the court).

      Nonetheless, Plaintiffs note in their Second Amended Complaint that,

because they did not serve their original complaint, they are able to amend their

complaint twice as a matter of Course. (See Doc. 145 at 1 n. 2). Plaintiffs’

interpretation of Rule 15 is wrong and flies in the face of the spirit of the rule. It



                                            3
     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 4 of 6




does not matter that Plaintiffs failed to serve their original complaint before

amending it the first time, as Rule 15 clearly states that a party is allowed to

amend their complaint only “once as a matter of course.” Fed. R. Civ. P. 15(a)(1); see

also Calhoun, Case No. 20-20311, Slip Op. at 10; Powell v. United States, 800 F.

App’x. 687, 700 (11th Cir. 2020) (unpublished) (stating “[a] party may amend its

complaint only once as a matter of course.”); United States ex rel. D’Agostino v. EV3,

Inc., 802 F.3d 188, 192 (1st Cir. 2015) (stating “[r]ule 15(a)(1) explicitly states that a

party is entitled to amend once as a matter of course.”) (quotation marks omitted).

      Although Rule 15 states specifically that a party may amend their complaint

“once as a matter of course within (A) 21 days after serving it, or” (B) 21 days after

service of a motion under Rule 12(b), the comments to Rule 15 explain how the 21-

day time limit delineated in the rule pertains to when the ability to amend

terminates, not when it begins and ends. See Fed. R. Civ. P. 15 (Notes of Advisory

Committee on 2009 amendments). Indeed, in an analogous case where a plaintiff

failed to properly serve the defendants, the Fifth Circuit stated that, because the

plaintiff had already amended his complaint, he was required to seek leave of the

court to amend it again. See Calhoun, Case No. 20-20311, Slip Op. at 2-3, 6-7, and

10; see also United States ex rel. D’Agostino, 802 F.3d at 193 (stating “Nothing else

in either the text of Rule 15 or in the advisory committee’s notes evinces an intent

to confine amendments as a matter of course under Rule 15(a)(1)(B) to a narrow

window following service of an answer or responsive motion. Nor do these materials

evince any intent to rescind the historic limitation of amendment as a matter of



                                            4
     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 5 of 6




course to one such amendment per plaintiff per case.”); Green v. City of Southfield,

2016 U.S. Dist. LEXIS 20894, *7-11 (E.D. MI 2016), 2016 WL 692529 (concluding

that the fact that the original complaint went unserved did not increase beyond

once the number of times that a plaintiff may amend as a matter of course).

Accordingly, because Plaintiffs have already amended their complaint once as a

matter of course in this case, their Second Amended Complaint should be stricken,

as they have neither sought leave of this Court nor consent of the parties to file it in

accordance with the Federal Rules of Civil Procedure. Fed. R. Civ. P. 15(a)(2).

                                   CONCLUSION

      For the foregoing reasons, Plaintiffs’ Second Amended Complaint, (Doc. 145),

should be stricken.

      Respectfully submitted, this 17th day of June, 2021.

                                        Christopher M. Carr            112505
                                        Attorney General
                                        Bryan K. Webb                  743580
                                        Deputy Attorney General
                                        Russell D. Willard             760280
                                        Senior Assistant Attorney General


                                        /s/ Lee M. Stoy, Jr.
                                        Lee M. Stoy, Jr.                  884654
                                        Assistant Attorney General
                                        40 Capitol Square SW
                                        Atlanta, GA 30334
                                        lstoy@law.ga.gov
                                        404-458-3661 (tel)
                                        404-657-9932 (fax)

                                        Attorneys for Georgia Defendants




                                           5
     Case 6:21-cv-00162-ADA-JCM Document 157 Filed 06/17/21 Page 6 of 6




                               Certificate of Service

      I hereby certify that on this 17th day of June 2021, I electronically

transmitted the foregoing document to the Clerk of Court using the ECF system for

filing. I further certify that a true and correct copy of the forgoing document was

sent via the Court’s ECF system to all registered parties.




                                              /s/ Lee M. Stoy, Jr.
                                              Lee M. Stoy, Jr.     884654
                                              Assistant Attorney General




                                          6
